     Case 4:19-cv-00987-Y Document 6 Filed 02/26/20                Page 1 of 6 PageID 104



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

TONYA CHAMBERS,                                  §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §       CIVIL ACTION NO. 4:19-CV-00987-Y
                                                 §
AEROCARE HOLDINGS INC.                           §
                                                 §
        Defendants.                              §

                 JOINT STATUS REPORT AND JOINT DISCOVERY PLAN

        As directed in the Court’s January 29, 2020 Order to Submit Joint Status Report and

Proposed Discovery Plan and in accordance with Rules 16(b) and 26(f) of the Federal Rules of

Civil Procedure, the parties submit the following status report:

     1. A BRIEF STATEMENT OF THE NATURE OF THE CASE, INCLUDING THE CONTENTIONS OF
        THE PARTIES.

     Plaintiff’s Contentions:

        Plaintiff contends that Defendant terminated her employment on the basis of her

disabilities but that she was otherwise capable of performing the essential functions of her job

with or without accommodations, in addition to being capable of performing other jobs with

openings and for which she was qualified and had performed in the past. Defendant refused to

engage in an interactive process regarding her requested accommodations and terminated her

employment.

     Defendant’s Contentions:

        Defendant contends that Plaintiff could no longer perform the essential functions of her

position with Defendant, and that she was not qualified for any other position of employment




JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                         PAGE 1
    Case 4:19-cv-00987-Y Document 6 Filed 02/26/20                    Page 2 of 6 PageID 105



with Defendant. Defendant adopts and incorporated all other affirmative defenses in its Answer

and any subsequent amendments or supplementations thereto.

   2. ANY CHALLENGE TO JURISDICTION OR VENUE

   There are no challenges to jurisdiction or venue.

   3. ANY MATTERS WHICH REQUIRE A CONFERENCE WITH THE COURT.

   None at present.

   4. LIKELIHOOD THAT OTHER PARTIES WILL BE JOINED.

   The parties do not anticipate the joinder of additional parties.

   5. DISCLOSURES REQUIRED BY RULE 26(A)(1)(A)

   Disclosures will be made by February 28, 2020.

   6. DISCOVERY PLAN

   a. Subjects on which Discovery May be Needed.

       Plaintiff intends to conduct written discovery on all issues related to liability and

damages, and will seek the deposition of, at minimum, Vicki Cranford, Cathy Woolbright, and

other individuals identified in Defendant’s discovery responses as participating in the decisions

to refuse accommodations to Plaintiff and terminate her employment.             However, Plaintiff

reserves the right to depose other witnesses.

       Defendant intends to conduct written discovery focused on facts supporting Plaintiff’s

cause of actions for disability discrimination, her requested damages, and mitigation efforts.

Defendant will seek the deposition of Plaintiff.

   b. Estimated Time Needed for Discovery.

       Six (6) months.




JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                            PAGE 2
    Case 4:19-cv-00987-Y Document 6 Filed 02/26/20                  Page 3 of 6 PageID 106



   c. Whether Discovery Should be Conducted in Phases.

          Discovery will not need to be conducted in phases nor limited to particular issues.

   d. ESI Protocol.

          Plaintiff believes that a protocol is necessary to ensure documents are produced in an

organized fashion that recognizes the modern use of technology in discovery. A protocol was

proposed by Plaintiff but rejected by Defendant.          Plaintiff remains willing to consider a

simplified protocol but invitations to Defendant to propose one have been rejected. Instead,

Defendant proposes no more than “production in PDF format,” without accounting for even

basic organizational principles to facilitate an organized production of electronic documents.

Since no true alternate protocol has been proposed by Defendant, Plaintiff submits the attached

proposed ESI Protocol for the Court’s consideration, attached as Exhibit A.

          Defendant maintains that that Plaintiff’s proposed ESI protocol is not proportional to the

needs of the case. Specifically, Plaintiff’s proposed ESI protocol is not necessary and imposes

needless additional costs considering the nature of Plaintiff’s position with Defendant and the

alleged damages at issue. Defendant intends to produce its initial document production in PDF

format.     If Plaintiff shows a particularized need for e-discovery after Defendant’s initial

document production, Defendant will confer with Plaintiff further regarding the production of

ESI while accounting for the limits provided by the Rules governing production of ESI,

including Rule 26(b)(2)(B) and Rule 34.

   7. CHANGES TO LIMITATIONS ON DISCOVERY

          No changes to limitations on discovery imposed under the federal or local rules should be

imposed on this matter.




JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                                 PAGE 3
    Case 4:19-cv-00987-Y Document 6 Filed 02/26/20                  Page 4 of 6 PageID 107



   8. ORDERS TO BE ENTERED BY THE COURT UNDER RULE 26(C) OR 16(B),(C)

       The Court need not enter any orders under Rule 26(c) or Rule 16(b) or (c). The parties

anticipate filing a joint motion for protection consistent with a form approved by the Court.

   9. REQUESTED TRIAL DATE, ESTIMATED LENGTH                  OF   TRIAL,   AND   WHETHER    A   JURY
      TRIAL HAS BEEN DEMANDED.

       The parties request that the Court set this case for trial in September of 2020. A jury

demand was included in Plaintiff’s Original Petition filed in the 355th Judicial District of Hood

County, Texas. The parties estimate that the trial will last 3 to 4 days.

   10. POSITION ON REFERRING THE CASE TO A UNITED STATES MAGISTRATE JUDGE

       The parties do not agree to refer this case to the magistrate judge.

   11. PROSPECTS FOR SETTLEMENT               AND    THE   PRESENT STATUS         OF     SETTLEMENT
       NEGOTIATIONS.

   a. Prospects for Settlement

       The Parties briefly discussed prospects for settlement during the Rule 26 conference and

determined that after initial discovery they would initially select a mediator and attempt to

resolve the case.

   b. Status of Settlement Negotiations

       Prior to filing this lawsuit, Plaintiff made an initial settlement demand. No additional

settlement offers, or demands have been made.

   c. Agreed Date, Place, and Time of Formal Settlement Conference.

       The parties and their counsel agree to meet in person and discuss settlement in this case

within two weeks following the close of discovery.

   12. ALTERNATIVE DISPUTE RESOLUTION

       The parties believe that mediation may be an appropriate method to resolve this case after

the parties conduct initial discovery, but before the close of the discovery deadline.


JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                              PAGE 4
    Case 4:19-cv-00987-Y Document 6 Filed 02/26/20            Page 5 of 6 PageID 108



   13. DONDI DECISION

       Counsel of all parties have read the decision in Dondi Props. Corp. v. Commerce Sav. &

Loan Ass’n, 121 F.R.D. 284 (N.D. Tex. 1988).

   14. ANY OTHER MATTER RELEVANT TO THE STATUS AND DISPOSITION OF THE CASE.

       At this time, the parties are unaware of any other matters relevant to the status and

disposition of this case.



   Respectfully Submitted,

By: /s/ James E. Hunnicutt (with permission)   By: /s/ Paul E. Hash
    Jennifer Spencer                               Paul E. Hash
    State Bar No. 10474900                         Attorney-in-Charge
    jspencer@jacksonspencerlaw.com                 State Bar No. 09198020
    James E. Hunnicutt                             Paul.Hash@jacksonlewis.com
    State Bar No. 24054252                         Shelby M. Broaddus
    jhunnicutt@jacksonspencerlaw.com               State Bar No. 24096209
    M. Neal Bridges                                Shelby.Broaddus@jacksonlewis.com
    State Bar No. 24092171
    nbridges@jacksonspencerlaw.com                 JACKSON LEWIS P.C.
                                                   500 N. Akard, Suite 2500
     JACKSON SPENCER LAW PLLC                      Dallas, Texas 75201
     Three Forest Plaza                            Phone: (214) 520-2400
     12221 Merit Drive, Suite 160                  Facsimile: (214)-520-2008
     Dallas, Texas 75251
     Phone: (972) 458-5301                     ATTORNEYS FOR DEFENDANT
     Facsimile: (972) 770-2156

ATTORNEYS FOR PLAINTIFF




JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                       PAGE 5
     Case 4:19-cv-00987-Y Document 6 Filed 02/26/20                Page 6 of 6 PageID 109



                                  CERTIFICATE OF SERVICE

        On February 26, 2020, I electronically submitted the foregoing document with the Clerk
of the Court for the U.S. District Court, Northern District of Texas, using the electronic case
filing system of the Court. I hereby certify that I have served all counsel of record electronically,
as authorized by Federal Rule of Civil Procedure 5(b)(2), including the following:

                  Jennifer Spencer
                  James E. Hunnicutt
                  M. Neal Bridges
                  Jackson Spencer PLLC
                  Three Forest Plaza
                  12221 Merit Drive, Suite 160
                  Dallas, Texas 75251


                                                      /s/ Paul E. Hash
                                                      Paul E. Hash
4828-1453-4070, v. 1



4828-1453-4070, v. 1




JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN                                              PAGE 6
